DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Regarding the argument presented on 10/01/2020, page(s) 7, lines 13-23, with respect to the claim 1 using the reference Mukai have been considered but are moot because the arguments pertaining to Mukai is no longer relevant as prior art as Mukai is not relied upon for the rejection of the argued limitation. However, upon further consideration, a new ground(s) of rejection is made in view of the US Patent Application Publication by Shizimu et al. (US # 20140325218), Contopanagos (US # 20170126046) and Schoenbart et al. (US # 20180262055) is made.

Claim Objections
Claims 1 - 9 are objected because of the following informalities: 
•	Claim 1, lines 9 and 10, the recitation “…the energy…” should read “…the stored energy…” as recited in claim 1, line 8.
Claims 2-9, being dependent to claim 1 inherit the same problem and are also objected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 - 4 and 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Shizimu et al. (US # 20140325218), in view of the US Patent Application Publication by Contopanagos (US # 20170126046), in view of the US Patent Application Publication by Schoenbart et al. (US # 20180262055).
	Regarding Claim 1, Shimizu teaches in Figures 1-2, 5A and 5B, a Wireless (100, see Fig 1) for charging a mobile device (Target Object 102, [0028, lines 1-8]), the WCU comprising: 
a beacon control module (First communication module 201 of Control Application 114, Fig 2, [0060, lines 8-9]) configured to receive a power request from a mobile device [0132, lines 4-6, Also see, 0035, lines 1-6, [0070, lines 1-3] and transmit the power request to a transmission hub (Power transmitter 118, Fig 5B, Step 520, [0133, lines 10-12]); 
an antenna configured (power receiver device 106 generally receives power wirelessly thorough an antenna, antenna not shown, [0002, lines 1-2, 0036, lines 1-4]) to receive an RF signal (power receiver device 106 receives power wirelessly) from the transmission hub [0032, lines 1-4] in response to the power request from the mobile device [0095, lines 1-7]; 
Shimizu fails to teach:
a metastructure antenna comprising an array of cells.
Contopanagos teaches in Figures 1 and 7, an antenna device (Metamaterial board 100 having plurality of array of metamaterial unit cells 104a, [0005, lines 8-9, 0062, 0063, lines 1-8, 0064, lines 1-5]), comprising:
a metastructure antenna comprising an array of cells (see Fig 7, [0118, also see 0095]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the power receiver of Shimizu as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).
(106 receives power stores the power in a battery not shown and provides power to the internal components of 106, [0032]).
The combination of Shimizu and Contopanagos fail to teach:
a storage and charge transfer module configured to store energy from RF signal and transfer the energy to the mobile device that enables the mobile device to be charged from the energy.
Schoenbart teaches in Figure 1, a Wireless power transfer systems (10, [0002]), comprising: 
a storage and charge transfer module (Battery 135 and related circuitry located in wireless power receiver 106 for power transferring to an electronic device 104 connected to the wireless power receiver 106, [0032]) configured to store energy from RF signal [0025] and transfer the energy to a mobile device [0031] that enables the mobile device to be charged from the energy [0033].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected device within the apparatus of Shimizu and Contopanagos as taught by Schoenbart, in order to provide convenience to the target object users by providing power to the externally connected devices.

Regarding Claim 3, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 1.
The combination of Contopanagos and Schoenbart fail to teach:

Shizimu further teaches the beacon control module is configured to identify the WCU [0070, lines 1-3].

Regarding Claim 4, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 1.
The combination of Shimizu and Schoenbart fail to teach:
wherein the cells comprise metamaterial cells.
Contopanagos further teaches in Figures 1 and 2, an antenna device [0028, lines 1-5], comprising:
wherein the cells comprise metamaterial cells (Antenna device is shown in Fig 1, [0027, 0028, lines 8-11]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with a plurality of radiation elements within the apparatus of Shimizu and Schoenbart as taught by Contopanagos, in order to enhance the power reception of the charging unit by improving the antenna directionality and gains (signal intensities).

Regarding Claim 8, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 1.
The combination of Shimizu and Schoenbart fail to teach:

Contopanagos further teaches wherein the metastructure antenna is a multi-layer metastructure antenna comprising a power division layer [102, 0063, lines 1-3], an antenna array layer (104a, [0063, lines 1-8, 0065, lines 5-6]) and a metastructure array layer (104, [0062, line 7, 0063, lines 9-11]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus of Shimizu and Schoenbart as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).

Regarding Claim 9, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 8.
The combination of Shimizu and Schoenbart fail to teach:
wherein the antenna array layer comprises a plurality of transmission lines coupled to the power division layer.
Contopanagos further teaches wherein the antenna array layer comprises a plurality of transmission lines coupled to the power division layer (see plurality of square metal patch 104b in Figure 1, 0064]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, Contopanagos and Schoenbart as applied to claim 1 above, in further view of the US Patent Application Publication by Yun et al. (US # 20180031629) and the US Patent Application Publication by Simons (US # 20170158165).

Regarding Claim 2, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 1.
The combination of Shimizu, Contopanagos and Schoenbart fail to teach:
further comprising an analog-to-digital converter configured to convert the RF signal received by the metastructure antenna into a digital signal and transmit the digital signal to the storage and charge transfer module.
Yun teaches in Figures 1 and 5, a power receiving device (500, [0078-0079]) further comprising: a converter (520) configured to convert a RF signal [0041, lines 1-3, 0042, lines 2-3] received by a metastructure antenna (As cells are not clearly defined in the claim language, examiner considers plurality of turns as array of cells, Page 3, Col 2, lines 1-5) into a DC signal and transmit the digital signal to the storage and charge transfer module [0080].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a converter within the apparatus of 
The combination of Shimizu, Contopanagos, Schoenbart and Yun fail to teach:
an analog-to-digital converter to convert a RF signal into Digital signal.
Simons teaches an analog-to-digital converter (124) to convert a signal from coil arrays into digital signal [0028, lines 24-26].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include ADC within the apparatus of Shimizu, Contopanagos, Schoenbart and Yun as taught by Simons, in order to improve the accuracy of signal conversion.

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, Contopanagos and Schoenbart as applied to claim 4 above, in further view of the US Patent Application Publication by Chen (US # 20030193446).

Regarding Claim 5, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 4.
The combination of Shimizu, Contopanagos and Schoenbart fail to teach:
wherein at least one of the metamaterial cells comprises a reactance control mechanism.
Chen teaches in Figure 4, an antenna array (302a) including at least one of the metamaterial cells comprises a reactance control mechanism [0008, lines 11-16].
 antenna array having reactance elements within the apparatus of Shimizu, Contopanagos and Schoenbart as taught by Chen, in order to change the capacitance of the varactor diode 206 and thus change the directivity of the array antenna 200 (see, Chen, [0008, lines 18-19]).

Regarding Claim 6, Shimizu, Contopanagos and Schoenbart and Chen teaches the apparatus of claim 5.
The combination of Shimizu, Contopanagos, Schoenbart and Yun fail to teach:
wherein the reactance control mechanism comprises is a varactor coupled between a conductive area and a conductive loop in the at least one metamaterial cell.
Chen further teaches in Figure 4, an antenna array (302a) comprises a reactance control mechanism is a varactor coupled between a conductive area and a conductive loop in the at least one metamaterial cell [0008, lines 11-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include antenna array having reactance elements as varactor within the apparatus of Shimizu, Contopanagos, Schoenbart and Yun as taught by Chen, in order to change the capacitance of the varactor diode 206 and thus change the directivity of the array antenna 200 (see, Chen, [0008, lines 18-19]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Schoenbart et al. (US # 20180262055), in Contopanagos (US # 20170126046), in view of the US Patent Application Publication by Shizimu et al. (US # 20140325218).

Regarding Claim 10, Schoenbart teaches in Figure 1, a method for wireless charging of a mobile device (electronic device 104, [0014]), comprising:
receiving an RF signal [0025] from a transmission hub (Wireless power transmitting device 102, [0014]) at an antenna (114, [0016, lines 1-2, 0033, lines 1-2]) at a wireless charging unit (106, [0033, lines 1-4]);
storing energy from the received RF signal (wireless power received form 102 is stored in storage 135, [0033]);
wirelessly transferring the stored energy to the mobile device that enables the mobile device to be charged from the stored energy [0033].
Schoenbart fails to teach:
a metastructure antenna in a wireless charging unit.
Contopanagos teaches in Figures 1 and 7, a metastructure antenna (Metamaterial board 100 having plurality of array of metamaterial unit cells 104a, [0005, lines 8-9, 0062, 0063, lines 1-8, 0064, lines 1-5, 0118]), comprising:
a multi-layer metastructure antenna (see layer 102, 104, 106 and 108, [0062]) adapted to receive energy from a transmission signal [0095].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus of Schoenbart as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).

receiving a low power signal from the mobile device; 
transmitting a power request to a transmission hub; 
Shimizu teaches in Figures 1 and 2, a method for wireless charging (100, see Fig 1) of a mobile device (Target Object 102, [0028, lines 1-8]), comprising:
receiving a low power signal from a mobile device [0132, lines 4-6, Also see, 0035, lines 1-6, [0070, lines 1-3]; 
transmitting a power request to a transmission hub (Power transmitter 118, Fig 5B, Step 520, [0133, lines 10-12]); 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include receiving power request from external device and provide charging within the apparatus of Schoenbart and Contopanagos as taught by Shimizu, in order to provide controlled power to the mobile device based on power needs, thus eliminating power transfer losses.

Regarding Claim 12, Schoenbart, Contopanagos and Shimizu teaches the method of claim 10.
Schoenbart further teaches:
comprising configuring the RF signal at the transmission hub to charge the mobile device [0025].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, Contopanagos and Schoenbart as applied to claim 1 above, in further view of the US Patent Application Publication by Chen (US # 20030193446).

Regarding Claim 7, Shimizu, Contopanagos and Schoenbart teaches the apparatus of claim 1.
The combination of Shimizu, Contopanagos and Schoenbart fail to teach:
wherein the array of cells comprises a plurality of subarrays, each subarray configured to respond to a set of frequencies.
Chen teaches in Figure 4, an antenna array (302a) comprising a metastructure array layer comprises an array of cells configured into a plurality of subarrays [0025, lines 1-7], each subarray configured to respond to a set of frequencies [0032, lines 9-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with plurality of arrays operating at set of frequencies within the apparatus of Shimizu, Contopanagos and Schoenbart as taught by Chen, in order to enhance the power reception of the charging unit by improving the antenna gains (signal intensities).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenbart, Contopanagos and Shimizu as applied to claim 10 above, in further view of the US Patent Application Publication by Walley (US # 20140210405).

Regarding Claim 11, Schoenbart, Contopanagos and Shimizu teaches the method of claim 10.
The combination of Schoenbart, Contopanagos and Shimizu fail to teach:
further comprising detecting a low power level at the mobile device.
Wally teaches in Figure 14, detecting that a battery is at low power level [0101].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detect battery is low level within the apparatus of Schoenbart, Contopanagos and Shimizu as taught by Shimizu, in order to ensure the charging is performed  smoothly by providing adequate power on time.

Regarding Claim 14, Schoenbart, Contopanagos and Shimizu teaches the method of claim 10.
The combination of Z Schoenbart, Contopanagos and Shimizu fail to teach:
further comprising indicating to the wireless charging unit that the mobile device has full power.
Wally teaches in Figure 14, detecting that a battery is fully charged [0103, lines 7-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detect battery is fully charged within the apparatus of Schoenbart, Contopanagos and Shimizu as taught by Shimizu, in order to charge appropriately to prevent the battery from being subjected to overcharge, thus increasing the longevity of battery.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenbart, Contopanagos and Shimizu as applied to claim 10 above, in further view of the US Patent Application Publication by Simons (US # 20170158165).

Regarding Claim 13, Schoenbart, Contopanagos and Shimizu teaches the method of claim 10.
Schoenbart further teaches comprising converting the received RF signal into a signal that is able to be stored [0032-0033].
The combination of Schoenbart, Contopanagos and Shimizu fail to teach:
comprising converting the received RF signal into a digital signal.
Simons teaches an analog-to-digital converter (124) to convert a signal from coil arrays into digital signal [0028, lines 24-26].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include ADC within the apparatus of Schoenbart, Contopanagos and Shimizu as taught by Simons, in order to improve the accuracy of the charging signal conversion.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenbart, Contopanagos, Shimizu and Walley as applied to claim 11 above, in further view of the US Patent Application Publication by Han et al. (US # 20200051737).

Regarding Claim 15, Schoenbart, Contopanagos, Shimizu and Walley teaches the method of claim 11.
The combination of Schoenbart, Contopanagos, Shimizu and Walley fail to teach:
further comprising indicating to the transmission hub to terminate delivery of the RF signal.
Han teaches in Figures 1 and 2A, comprising indicating to the transmission hub to terminate delivery of the RF signal [0080].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include send instruction message to transmitter to terminate power transfer within the apparatus of Schoenbart, Contopanagos, Shimizu and Walley as taught by Han, in order to provide safe and secure charging to the battery, doing so would help maximize the system life and eliminate power transfer losses.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenbart, Contopanagos and Shimizu as applied to claim 10 above, in further view of the US Patent Application Publication by Chen (US # 20030193446).

Regarding Claim 16, Schoenbart, Contopanagos and Shimizu teaches the apparatus of claim 10.
The combination of Schoenbart, Contopanagos and Shimizu fail to teach:
further comprising configuring the metastructure into a plurality of subarrays, each subarray configured to respond to a set of frequencies.
(302a) comprising configuring the metastructure into a plurality of subarrays [0025, lines 1-7], each subarray configured to respond to a set of frequencies [0032, lines 9-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with plurality of arrays operating at set of frequencies within the apparatus of Schoenbart, Contopanagos and Shimizu as taught by Chen, in order to enhance the power reception of the charging unit by improving the antenna gains (signal intensities).

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Osada (US # 20080252254), in view of the US Patent Application Publication by Contopanagos (US # 20170126046), in view of the US Patent Application Publication by Schoenbart et al. (US # 20180262055).

Regarding Claim 17, Osada teaches in Figure 1, a wireless charging unit (Power storage device 100, [0065, 0261]), comprising: 
a multi-turn antenna (see Fig 29A and 29B) adapted to receive energy from a transmission signal [0060], the multi-turn antenna configured on a substrate (see Fig 29A and 29B, [0063]) comprising: 
a conductive coil (coils of antennas 29A and 29 B are conductive, [0063]); and 
a storage and charge transfer module (104 + 107, [0058, lines 1-12, 0110]) configured for transferring an energy to a load [0058, lines 9-12].

a multi-layer metastructure antenna having a conductive layer,
a lossy dielectric layer coupled to the conductive layer, wherein the lossy dielectric layer absorbs energy from the transmission signal received at the metastructure antenna;
Contopanagos teaches in Figures 1 and 2, a metastructure antenna (Metamaterial board 100 having plurality of array of metamaterial unit cells 104a, [0005, lines 8-9, 0062, 0063, lines 1-8, 0064, lines 1-5]), comprising:
a multi-layer metastructure antenna (see layer 102, 104, 106 and 108, [0062]) adapted to receive energy from a transmission signal [0095] having a conductive layer (108, [0063, lines 1-3]),
a lossy dielectric layer (108) coupled to the conductive layer (108 is coupled to 108), wherein the lossy dielectric layer is configured to absorb the energy from the transmission signal received at the metastructure antenna [0118, also see 0095]; 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus of Osada as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).
The combination of Osada and Contopanagos fail to teach:
a storage and charge transfer module configured for transferring an energy to a mobile device.
Schoenbart teaches in Figure 1, a wireless power transfer systems (10, [0002]), comprising: 
 (Battery 135 and related circuitry located in wireless power receiver 106 for power transferring to an electronic device 104 connected to the wireless power receiver 106, [0032]) configured to store energy from RF signal [0025] and transfer the energy to a mobile device [0031] that enables the mobile device to be charged from the energy [0033].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected device within the apparatus of Osada and Contopanagos as taught by Schoenbart, in order to provide convenience to the target object users by providing power to the externally connected devices.

Regarding Claim 18, Osada, Contopanagos and Schoenbart teaches the apparatus of claim 17.
The combination of Osada and Schoenbart fail to teach:
wherein the multi-layer metastructure antenna comprises a power division layer, an antenna array layer and a metastructure array layer.
Contopanagos further teaches wherein the multi-layer metastructure antenna comprises a power division layer [102, 0063, lines 1-3], an antenna array layer (104a, [0063, lines 1-8, 0065, lines 5-6]) and a metastructure array layer (104, [0062, line 7, 0063, lines 9-11]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus of Osada and Schoenbart as taught by Contopanagos, in order to absorb .

Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osada, Contopanagos and Schoenbart as applied to claim 18 above, in further view of the US Patent Application Publication by Chen (US # 20030193446).

Regarding Claim 19, Osada, Contopanagos and Schoenbart teaches the apparatus of claim 18.
The combination of Osada, Contopanagos and Schoenbart fail to teach:
wherein the metastructure array layer comprises an array of cells configured into a plurality of subarrays, each subarray to respond to a set of frequencies.
Chen teaches in Figure 4, an antenna array (302a) comprising a metastructure array layer comprises an array of cells configured into a plurality of subarrays [0025, lines 1-7], each subarray to respond to a set of frequencies [0032, lines 9-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with plurality of arrays operating at set of frequencies within the apparatus of Osada, Contopanagos and Schoenbart as taught by Chen, in order to enhance the power reception of the charging unit by improving the antenna gains (signal intensities).

Regarding Claim 20, Osada, Contopanagos, Schoenbart and Chen teaches the apparatus of claim 19.

wherein the cells comprise metamaterial cells and at least one of the metamaterial cells comprises a reactance control mechanism.
Chen further teaches in Figure 4, an antenna array (302a) including metamaterial cells and at least one of the metamaterial cells comprises a reactance control mechanism [0008, lines 11-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include antenna array having reactance elements within the apparatus of Osada, Contopanagos and Schoenbart as taught by Chen, in order to change the capacitance of the varactor diode 206 and thus change the directivity of the array antenna 200 (see, Chen, [0008, lines 18-19]).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Yun et al. (US # 20180031629).
further teaches in Figures 1 and 5, a power receiving device (500, [0078-0079]) comprising:
a metastructure antenna (Coil) comprising an array of cells (As cells are not clearly defined in the claim language, examiner considers plurality of turns as array of cells, Page 3, Col 2, lines 1-5).
a power receiver device (500) to receive an RF signal [0041, lines 1-3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859